Exhibit 10.1

 

FLEETWOOD ENTERPRISES, INC.

AMENDED AND RESTATED

1992 STOCK-BASED INCENTIVE COMPENSATION PLAN

(As Amended Through March 1, 2004)

 

I.                                         GENERAL PROVISIONS

 

1.1  Purposes of the Plan

 

Fleetwood Enterprises, Inc. (“Fleetwood”) has adopted this 1992 Stock-Based
Incentive Compensation Plan (the “Plan”) to advance the interests of Fleetwood
and its stockholders by affording to key management and other Employees of
Fleetwood and its subsidiaries an opportunity to acquire or increase a
proprietary interest in Fleetwood or to otherwise benefit from the success of
the Company through the grant to such Employees of Incentive Awards under the
terms and conditions set forth herein. By thus encouraging such Employees to
become owners of Fleetwood’s shares and by granting such Employees other
incentive compensation that is measured by the increased market value of
Fleetwood’s shares or another appropriate measure of the success and
profitability of the Company, the Company seeks to attract, retain and motivate
those highly competent individuals upon whose judgment, initiative, leadership
and continued efforts the success of the Company in large measure depends.

 

1.2  Definitions.

 

As used herein the following terms shall have the meanings set forth below:

 

(a)                                  “Board” means the Board of Directors of
Fleetwood.

 

(b)                                 “Cause” shall include but not be limited to:
(i) Participant’s refusal to comply with a lawful, written instruction of the
Board or Participant’s immediate supervisor, which refusal is not remedied by
Participant within a reasonable period of time after his receipt of written
notice from the Company identifying the refusal; (ii) Participant’s act or acts
of personal dishonesty which were intended to result in Participant’s personal
enrichment at the expense of the Company or any of its affiliated companies; or
(iii) Participant’s conviction of any misdemeanor involving an act of moral
turpitude or any felony; or (iv) Participant’s failure to perform his duties in
a satisfactory manner. Participant must be provided written notice of the
unsatisfactory performance and provided at least ninety (90) days to improve his
performance.

 

(c)                                  “Change in Control” means the following and
shall be deemed to occur if any of the following events occur:

 

(i)                                     The acquisition (other than from
Fleetwood) by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (excluding, for this purpose,
Fleetwood or its subsidiaries, or any executive benefit plan of Fleetwood or its
subsidiaries which acquires beneficial ownership of voting securities of
Fleetwood), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty-five percent (25%) or more of
either the then-outstanding shares of common stock or the combined voting power
of Fleetwood’s then-outstanding voting securities entitled to vote generally in
the election of directors;

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by
Fleetwood’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Fleetwood, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) shall, for the purposes of this Plan, be
considered as though such person were a member of the Incumbent Board;

 

1

--------------------------------------------------------------------------------


 

(iii)                               The stockholders of Fleetwood approve a
merger or consolidated with any other corporation, other than

 

(A)                              a merger or consolidation which would result in
the voting securities of Fleetwood outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) more than 50% of the combined voting
power of the voting securities of Fleetwood or such other entity outstanding
immediately after such merger or consolidation, and

 

(B)                                a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires 25% or more of the combined voting power of Fleetwood’s then
outstanding voting securities; or

 

(iv)                              The stockholders of Fleetwood approve a plan
of complete liquidation of the Company or an agreement for the sale or other
disposition by the Company of all or substantially all of the Company’s assets.

 

Notwithstanding the preceding provisions of this Section 1.2(d), a Change in
Control shall not be deemed to have occurred (1) if the “person” described in
the preceding provisions of this Paragraph is an underwriter or underwriting
syndicate that has acquired the ownership of 50% or more of the combined voting
power of Fleetwood’s then outstanding voting securities solely in connection
with a public offering of Fleetwood’s securities; (2) if the “person” described
in the preceding provisions of this Paragraph is an employee stock ownership
plan or other employee benefit plan maintained by the Company that is qualified
under the provisions of the Employee Retirement Income Security Act of 1974, as
amended; or (3)  if the person described in clause (i) of the preceding
provisions of this Paragraph would not otherwise be a beneficial owner of 25% or
more of the combined voting power of Fleetwood’s then outstanding voting
securities but for a reduction in the number of outstanding voting securities
resulting from a stock repurchase program or other similar plan of the Company
or from a self tender offer of the Company, which plan or tender offer commenced
on or after the date hereof, provided, however, that the term “person” shall
include such person from and after the first date upon which (A) such person,
since the date of the commencement of such plan or tender offer, shall have
acquired beneficial ownership of, in the aggregate, a number of voting
securities of the Company equal to 1% or more of the voting securities of the
Company then outstanding and (B) such person, together with all affiliates and
associates of such person, shall beneficially own 25% or more the voting
securities of the Company then outstanding.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended. Where the context so requires, a reference to a particular
Code section shall also refer to any successor provision of the Code to such
section.

 

(e)                                  “Committee” means the committee appointed
by the Board to administer the Plan.

 

(f)                                    “Common Stock” means the common stock of
Fleetwood, par value $1.00 per share.

 

(g)                                 “Company” means Fleetwood and any present or
future parent or subsidiary corporations (as defined in Section 424 of the Code
of 1986, as amended) with respect to Fleetwood, any other entity designated by
the Board, or any successors to such corporations or entities.

 

(h)                                 “Employee” means any regular employee of the
Company.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended. Where the context so requires, a reference to
a particular section of the Exchange Act shall also refer to any successor
provision to such section.

 

(j)                                     “Fair Market Value” means the fair
market value of a share of Common Stock as determined by the Committee on the
basis of such factors as it may deem appropriate.

 

(k)                                  “Fleetwood” means Fleetwood
Enterprises, Inc., a Delaware corporation, or any successor thereto.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Incentive Award” means any Stock
Option, Stock Appreciation Right, Stock Payment, Restricted Stock, Performance
Award or other award granted or sold under the Plan.

 

(m)                               “Incentive Stock Option” means an incentive
stock option, as defined under Section 422 of the Code and the regulations
thereunder.

 

(n)                                 “LTPP” means the Company’s 2002 Long-Term
Performance Plan.

 

(o)                                 “Nonqualified Stock Option” means a stock
option other than an Incentive Stock Option. An Option that otherwise meets the
requirements under Code Section 422 for qualification as an incentive stock
option shall nevertheless be treated as a Nonqualified Stock Option if the
Committee so specifies in the Incentive Award pursuant to which such Option is
granted.

 

(p)                                 “Option or “Stock Option” means a right to
purchase Common Stock and refers to both Incentive Stock Options and
Nonqualified Stock Options, subject to an Incentive Award under this Plan and
the provisions of Article III hereof.

 

(q)                                 “Participant” means any Employee selected by
the Committee to receive an Incentive Award pursuant to this Plan.

 

(r)                                    “Payment Event” means the event or events
giving rise to the right to payment of a Performance Award.

 

(s)                                  “Performance Award” means an award, payable
in cash, Common Stock or a combination thereof, which is the subject of an
Incentive Award under this Plan and the provisions of Article IV hereof.

 

(t)                                    “Performance-Based Compensation” means
performance-based compensation as described in Section 162(m) of the Code and
the regulations thereunder. If the amount of compensation an Employee will
receive under any Incentive Award is not based solely on an increase in the
value of Common Stock after the date of grant or award, the Committee, in order
to qualify an Incentive Award as performance-based compensation under
Section 162(m) of the Code and the regulations thereunder, can condition the
grant, award, vesting, or exercisability of such an award on the attainment of a
preestablished, objective performance goal. For this purpose, a preestablished,
objective performance goal may include one or more of the following performance
criteria: (i) cash flow, (ii) earnings per share (including earnings before
interest, taxes, and amortization), (iii) return on equity, (iv) total
stockholder return, (v) return on capital, (vi) return on assets or net assets,
(vii) income or net income, (viii) operating margin, (ix) return on operating
revenue, and (x) any other similar performance criteria contemplated by the
regulations under Section 162(m).

 

(u)                                 “Plan” means the Fleetwood Enterprises, Inc.
1992 Stock-Based Incentive Compensation Plan as set forth herein, as amended
from time to time.

 

(v)                                 “Purchase Price” means the purchase price
(if any) to be paid by a Participant for Restricted Stock as determined by the
Committee.

 

(w)                               “Restricted Stock” means Common Stock which is
the subject of an Incentive Award under this Plan and the provisions of
Article VI hereof.

 

(x)                                   “Securities Act” means the Securities Act
of 1933, as amended.

 

(y)                                 “Stock Appreciation Right” or “Right” means
a right granted pursuant to Article V of the Plan to receive a number of shares
of Common Stock or, in the discretion of the Committee, an amount of cash or a
combination of shares and cash, based on the increase in the Fair Market Value
of the shares subject to the right during such period as is specified by the
Committee.

 

3

--------------------------------------------------------------------------------


 

(z)                                   “Stock Payment” means a payment in shares
of the Company’s Common Stock to replace all or any portion of the compensation
(other than base salary) that would otherwise become payable to any Employee of
the Company, as provided in ArticleVII.

 

 

1.3  Shares of Common Stock Subject to the Plan

 

(a)                                  Subject to the provisions of Section 1.3(c)
and Section 8.1 of the Plan, the aggregate number of shares of Common Stock that
may be issued (or allocated in the case of Stock Appreciation Rights which have
been exercised) pursuant to Incentive Awards under this Plan shall not exceed
9,900,000 shares, which amount gives effect to a two-for-one split of the Common
Stock effected in the fourth quarter of the Company’s fiscal 1993, the addition
of 2,000,000 post-split shares effective April 17, 1996, the addition of
2,000,000 post-split shares effective June 8, 1999 and the addition of 3,000,000
post-split Shares effective September 10, 2002. Of the aggregate number of
shares of Common Stock that may be issued under this Plan, no more than 600,000
of such shares may be issued in the form of Restricted Stock.

 

(b)                                 The Common Stock to be issued under this
Plan will be made available, at the discretion of the Board or the Committee,
either from authorized but unissued shares of Common Stock or from previously
issued shares of Common Stock reacquired by the Company, including shares
purchased on the open market.

 

(c)                                  Shares of Common Stock subject to
unexercised portions of any Option or Right granted under this Plan that
expires, terminates or is canceled (other than an Option or Right which expires
because it was in tandem with an Option or Right which was exercised), will
again become available for the grant of further Incentive Awards under this
Plan.

 

(d)                                 Notwithstanding any other provision of this
Plan, no Employee shall be granted Incentive Awards with respect to more than
400,000 shares of Common Stock in any one calendar year. The limitation set
forth in this Section 1.3(d) shall be subject to adjustment as provided in
Section 8.1, but only to the extent such adjustment would not affect the status
of compensation attributable to Incentive Awards hereunder as Performance-Based
Compensation.

 

1.4  Administration of the Plan

 

(a)                                  The Plan will be administered by the
Committee, which will consist of two or more members of the Board appointed by
the Board who, during the one-year period prior to service on the Committee and
while serving on the Committee, are not granted or awarded equity securities of
Fleetwood pursuant to the Plan or any other plan of the Company or any of its
affiliates, except as permitted by Rule 16b-3 promulgated under the Exchange Act
(or any other comparable provisions at the time or times in question), and who
otherwise meet the definition of “Non-Employee Director” in Rule 16b-3(b)(3)
thereof. In addition, if Incentive Awards are intended to constitute
Performance-Based Compensation, then each of the Committee’s members shall also
be an “outside director,” as such term is defined in the regulations under
Section 162(m) of the Code. Notwithstanding anything contained herein, no person
shall be disqualified from being a member of the Committee merely because such
person is entitled to receive grants or awards pursuant to the Fleetwood
Enterprises, Inc. 1992 Nonemployee Director Stock Plan.

 

(b)                                 The Committee has and may exercise such
powers and authority of the Board as may be necessary or appropriate for the
Committee to carry out its functions as described in the Plan. The Committee has
authority in its discretion to select the eligible Employees to whom, and the
time or times at which, Incentive Awards shall be granted or sold, the nature of
each Incentive Award, the number of shares of Common Stock or the number of
rights that make up each Incentive Award, the period for the exercise of each
Incentive Award, the performance criteria (which need not be identical) utilized
to measure the value of Performance Awards and such other terms and conditions
applicable to each individual Incentive Award as the Committee shall determine.
The Committee may grant at any time new Incentive Awards to a Participant who
has previously received Incentive Awards or other grants (including other stock
options) whether such prior Incentive Awards or such other grants are still
outstanding, have previously been exercised in whole or in part, or are canceled
in connection with the issuance of new Incentive Awards; provided, however, that
the Committee shall not have the authority to amend outstanding Incentive Awards
or to cancel outstanding Incentive Awards and grant new Incentive Awards

 

4

--------------------------------------------------------------------------------


 

in substitution thereof if the purpose of such action is to reprice outstanding
Incentive Awards. The Committee may grant Incentive Awards singly or in
combination or in tandem with other Incentive Awards as it determines in its
discretion. The purchase price or initial value and any and all other terms and
conditions of the Incentive Awards may be established by the Committee without
regard to existing Incentive Awards or other grants. Further, the Committee may,
with the consent of a Participant, amend in a manner consistent with the Plan
the terms of any existing Incentive Award previously granted to such Participant
or acquire from a Participant for a payment of cash, Common Stock or other
consideration any existing Incentive Award.

 

(c)                                  Subject to the express provisions of the
Plan, the Committee has the authority to interpret the Plan, to determine the
terms and conditions of Incentive Awards and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee has
authority to prescribe, amend and rescind rules and regulations relating to the
Plan. All interpretations, determinations and actions by the Committee shall be
final, conclusive and binding upon all parties. Any action of the Committee with
respect to the administration of the Plan shall be taken pursuant to a majority
vote or by the unanimous written consent of its members.

 

(d)                                 No member of the Board or the Committee will
be liable for any action or determination made in good faith by the Board or the
Committee with respect to the Plan or any transaction arising under the Plan.

 

1.5  Participation

 

(a)                                  All Employees, as determined by the
Committee, are eligible to receive Incentive Awards under the Plan. In no event
may any member of the Board who is not an Employee be eligible to participate
in, or be granted an Incentive Award under, the Plan.

 

(b)                                 At the time of the grant of each Incentive
Award pursuant to this Plan, the Committee shall deliver, or cause to be
delivered, to the Participant to whom the Incentive Award is granted a written
statement evidencing the Incentive Award and setting forth such terms and
conditions applicable to the Incentive Award as the Committee may in its
discretion determine consistent with the Plan.

 

II.                                     DIVIDEND EQUIVALENTS

 

(a)                                  In the Committee’s discretion, a
Participant may, as set forth in subparagraph (b) below, be entitled to receive,
at no additional cost, an amount for each share of Common Stock upon which an
Incentive Award is based, a “Dividend Equivalent” equal to the cash or other
consideration paid as a dividend or distribution (other than a dividend or
distribution payable in Common Stock) by the Company with respect to its
outstanding shares of Common Stock, provided that with respect to Options and
Rights granted in tandem, the Dividend Equivalent will be payable with respect
to either the Right or the Option, but not both. If awarded by the Committee,
Dividend Equivalents shall be paid, with respect to record dates during the
period on or after the date an Incentive Award is granted to and including the
date such Incentive Award is exercised or terminated, or such other period as is
determined by the Committee and specified in the instrument that evidences the
grant of the Incentive Award. Such Dividend Equivalents shall be converted to
additional shares of Common Stock or cash by such formula as may be determined
by the Committee.

 

(b)                                 The Committee, in its discretion, shall
determine from time to time whether any Participant shall be entitled to
Dividend Equivalents with respect to any other Incentive Award. The Committee
shall not be obligated to award Dividend Equivalents, and may elect to grant
Dividend Equivalents to some Participants and not to other Participants.

 

(c)                                  Dividend Equivalents shall be computed as
of each record date for Common Stock dividends or distributions in such manner
as may be determined by the Committee and shall be payable to Participants who
have been granted Dividend Equivalents at such time or times as the Committee in
its discretion may determine. Dividend Equivalents payable to holders of
Incentive Awards may be deferred and paid at a later date as and to the extent
provided in the

 

5

--------------------------------------------------------------------------------


 

Fleetwood Enterprises, Inc. Deferred Compensation Plan, as amended or restated
from time to time.

 

III.                                 OPTIONS

 

3.1  Grant of Options; Option Price

 

(a)                                  The Committee may grant Options under the
Plan from time to time to Employees.

 

(b)                                 The purchase price of Common Stock under
each Option (the “Option Exercise Price”) will be determined by the Committee at
the date such Option is granted. The Option Exercise Price may be equal to or
greater than, but not less than, Fair Market Value on the date of grant of the
Common Stock subject to the Option; provided, further, that (i) in no event
shall the Option Exercise Price be less than the Fair Market Value of the
Company Stock subject to the Option on the date of grant nor less than the par
value of the shares of Common Stock subject to the Option; and (ii) that in the
case of an Incentive Stock Option the Option Exercise Price shall be not less
than the Fair Market Value on the date of grant of the Common Stock subject to
such Option or such other amount as is necessary to enable such Option to be
treated as an “incentive stock option” within the meaning of Code Section 422.

 

3.2  Option Period

 

Options may be exercised as determined by the Committee, but, in the case of an
Incentive Stock Option, in no event after ten years from the date of grant of
such Option or such other period as is necessary to enable such Option to be
treated as an “incentive stock option” within the meaning of Code Section 422.
Options granted to persons who are subject to the provisions of Section 16 of
the Exchange Act shall not be exercisable prior to the expiration of six
(6) months from the date of the grant of such Option.

 

3.3  Exercise of Options

 

At the time of the exercise of an Option, the purchase price shall be paid in
full in cash or other equivalent consideration acceptable to the Committee and
consistent with the Plan’s purpose and applicable law, including without
limitation, Common Stock or Restricted Stock or other contingent awards
denominated in either stock or cash. Any shares of Company Stock assigned and
delivered to the Company in payment or partial payment of the purchase price
will be valued at their Fair Market Value on the exercise date. No fractional
shares will be issued pursuant to the exercise of an Option nor will any cash
payment be made in lieu of fractional shares. In the case of an Incentive Stock
Option, only the Participant to whom such Option is granted may exercise such
Option during the lifetime of such Participant, provided, however, in the event,
that such Participant becomes incompetent to exercise such Option, then such
Participant’s legal representative may exercise such Option on his behalf.

 

3.4  Limitation on Exercise of Incentive Stock Options

 

The aggregate Fair Market Value (determined at the time the Option is granted)
with respect to which Incentive Stock Options are exercisable for the first time
by any Employee during any calendar year (under all stock option plans of the
Company) shall not exceed $100,000 or such other limit as is prescribed by the
Code. Any Options granted as Incentive Stock Options pursuant to the Plan in
excess of such limitation shall be treated as Nonqualified Stock Options.

 

3.5  Termination of Employment

 

(a)                                  Except as otherwise provided in a written
agreement between the Company and the Participant, in the event of the
termination of a Participant’s employment with the Company for Cause, all of the
Participant’s unexercised Options and/or Rights shall expire as of the date of
such termination.

 

(b)                                 Except as otherwise provided in a written
agreement between the Company and the Participant, in the event of a
Participant’s termination of employment for:

 

6

--------------------------------------------------------------------------------


 

(i)                                     Any reason other than for Cause, death,
disability, or normal retirement (as defined in the Company’s retirement plan
which covers the Participant), the Participant’s Options and/or Rights shall
expire and become unexercisable as of the earlier of (A) the date such Options
and/or Rights expire in accordance with their terms or (B) three calendar months
after the date of termination.

 

(ii)                                  Death or disability, subject to the
provisions of Section 3.5(c) below, the Participant (or such Participant’s legal
representative) shall have twelve (12) months after the date of termination
within which to exercise Options and/or Rights that have become exercisable on
or before such date and that have not expired on or before such date, regardless
of the date upon which such Options or Rights would otherwise expire in
accordance with their terms.

 

(iii)                               Normal retirement, subject to the provisions
of Section 3.5(c) below, the Participant’s Options and/or Rights shall expire
and become unexercisable as of the earlier of (A) the date such Options and/or
Rights expire in accordance with their terms or (B) three (3) years after the
date of termination.

 

(c)                                  Notwithstanding anything to the contrary in
Sections 3.5(a) or 3.5(b), above, the Committee may in its discretion designate
such shorter or longer periods to exercise Options and/or Rights following a
Participant’s termination of employment; provided, however, that any shorter
periods determined by the Committee shall be effective only if provided for in
the instrument that evidences the grant to the Participant of such Options
and/or Rights or if such shorter period is agreed to in writing by the
Participant. In the case of an Incentive Stock Option, notwithstanding anything
to the contrary herein, in no event shall such Option be exercisable after the
expiration of ten years from the date such Option is granted (or such other
period as is provided in Code Section 422), nor shall such Option be the subject
of any term or provision which would disqualify such Option from being an
incentive stock option under Code Section 422. Notwithstanding anything to the
contrary herein, Options and/or Rights shall be exercisable by a Participant (or
his successor in interest) following such Participant’s termination of
employment only to the extent that installments thereof had become exercisable
on or prior to the date of such termination; provided, however, that the
Committee, in its discretion, may elect to accelerate the vesting of all or any
portion of any Options and/or Rights that had not become exercisable on or prior
to the date of such termination.

 

IV.                                PERFORMANCE AWARDS

 

4.1  Grant of Performance Awards

 

The Committee may authorize the payment of Performance Awards under the Plan.
The Committee shall determine the performance criteria (which need not be
identical) to be utilized to calculate the value of the Performance Awards, the
term and vesting (which shall not be less than one year) of such Performance
Awards, the Payment Event, and the form and time of payment of Performance
Awards. The specific terms and conditions of each Performance Award shall be set
forth in a written statement evidencing the grant of such Performance Award.

 

4.2  Payment of Award; Limitation

 

Upon the occurrence of a Payment Event, payment of a Performance Award will be
made to the Participant in cash or in shares of Common Stock valued at Fair
Market Value on the date of the Payment Event or a combination of Common Stock
and cash, as the Committee in its discretion may determine. The Committee may
impose a limitation on the amount payable upon the occurrence of a Payment
Event, which limitation shall be set forth in the written statement evidencing
the grant of the Performance Award. Notwithstanding any other provision of this
Plan, as to any Performance Awards not subject to the annual share limitation of
Section 1.3(d), no Employee shall be granted Performance Awards of more than
$500,000 in any one calendar year.

 

4.3  Expiration of Performance Award

 

If any Participant’s employment with the Company is terminated for any reason,
all of the Participant’s rights under the Performance Award shall expire and
terminate unless otherwise determined by the Committee.

 

7

--------------------------------------------------------------------------------


 

V.                                    STOCK APPRECIATION RIGHTS

 

5.1  Granting of Stock Appreciation Rights

 

The Committee may grant to Employees Stock Appreciation Rights, related or
unrelated to Options, at any time.

 

(a)                                  A Stock Appreciation Right granted in
connection with an Option granted under this Plan will entitle the holder of the
related Option, upon exercise of the Stock Appreciation Right, to surrender such
Option, or any portion thereof to the extent unexercised, with respect to the
number of shares as to which such Stock Appreciation Right is exercised, and to
receive payment of an amount computed pursuant to Section 5.1(c). Such Option
will, to the extent surrendered, then cease to be exercisable.

 

(b)                                 Subject to Section 5.1(g), a Stock
Appreciation Right granted in connection with an Option hereunder will be
exercisable at such time or times, and only to the extent that, the related
Option is exercisable, and will not be transferable except to the extent that
such related Option may be transferable. A Stock Appreciation Right shall be
canceled to the extent a related Option is exercised.

 

(c)                                  Upon the exercise of a Stock Appreciation
Right related to an Option, the Holder will be entitled to receive payment of an
amount determined by multiplying: (i) the difference obtained by subtracting the
Option Exercise Price of a share of Common Stock specified in the related Option
from the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right (or as of such other date or as of the occurrence
of such event as may have been specified in the instrument evidencing the grant
of the Stock Appreciation Right), by (ii) the number of shares as to which such
Stock Appreciation Right is exercised.

 

(d)                                 The Committee may grant Stock Appreciation
Rights unrelated to Options to Employees. Section 5.1(c) shall be used to
determine the amount payable at exercise under such Stock Appreciation Right,
except that in lieu of the Option Exercise Price specified in the related Option
the initial base amount specified in the Incentive Award shall be used.

 

(e)                                  Notwithstanding the foregoing, the
Committee, in its discretion, may place a dollar limitation on the maximum
amount that will be payable upon the exercise of a Stock Appreciation Right
under the Plan.

 

(f)                                    Payment of the amount determined under
the foregoing provisions of this Section 5.1 may be made solely in whole shares
of Common Stock valued at their Fair Market Value on the date of exercise of the
Stock Appreciation Right or, alternatively, at the sole discretion of the
Committee, in cash or in a combination of cash and shares of Common Stock as the
Committee deems advisable. The Committee is hereby vested with full discretion
to determine the form in which payment of a Stock Appreciation Right will be
made and to consent to or disapprove the election of a Participant to receive
cash in full or partial settlement of a Stock Appreciation Right. If the
Committee decides to make full payment in shares of Common Stock, and the amount
payable results in a fractional share, payment for the fractional share will be
made in cash.

 

(g)                                 The Committee may, at the time a Stock
Appreciation Right is granted, impose such conditions on the exercise of the
Stock Appreciation Right as may be required to satisfy the requirements of
Rule 16b-3 under the Exchange Act (or any other comparable provisions in effect
at the time or times in question).

 

(h)                                 No Stock Appreciation Rights granted
hereunder shall vest earlier than one year from the date of grant.

 

5.2  Termination of Employment

 

Section 3.5 will govern the treatment of Stock Appreciation Rights upon the
termination of a Participant’s employment with the Company.

 

8

--------------------------------------------------------------------------------


 

VI.                                RESTRICTED STOCK

 

6.1  Award of Restricted Stock

 

Subject to Section 1.3(a), which establishes a limitation on the number of
shares of Restricted Stock that may be issued under this Plan, the Committee may
grant awards of Restricted Stock to Employees. The Committee shall determine the
Purchase Price (if any), the terms of payment of the Purchase Price, the
restrictions upon the Restricted Stock, and when such restrictions shall lapse,
provided that the restriction period shall be at least one year for performance-
based grants (including grants made in settlement of awards earned under the
LTPP) and three years for non-performance based grants. The terms and conditions
of the Restricted Stock shall be set forth in the statement evidencing the grant
of such award of Restricted Stock.

 

6.2  Requirements of Restricted Stock

 

All shares of Restricted Stock granted or sold pursuant to the Plan will be
subject to the following conditions:

 

(a)                                  The shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, alienated or
encumbered until the restrictions are removed or expire;

 

(b)                                 The Committee may require that the
certificates representing Restricted Stock granted or sold to a Participant
pursuant to the Plan remain in the physical custody of an escrow holder or the
Company until all restrictions are removed or expire;

 

(c)                                  Each certificate representing Restricted
Stock granted or sold to a Participant pursuant to the Plan will bear such
legend or legends making reference to the restrictions imposed upon such
Restricted Stock as the Committee in its discretion deems necessary or
appropriate to enforce such restrictions; and

 

(d)                                 The Committee may impose such other
conditions on Restricted Stock as the Committee may deem advisable including,
without limitation, restrictions under the Securities Act, under the Exchange
Act, under the requirements of any stock exchange upon which such Restricted
Stock or shares of the same class are then listed and under any blue sky or
other securities laws applicable to such shares.

 

6.3  Lapse of Restrictions

 

The restrictions imposed upon Restricted Stock pursuant to Section 6.2 above
will lapse in accordance with such schedule or other conditions as are
determined by the Committee and set forth in the statement evidencing the grant
or sale of the Restricted Stock. Notwithstanding the foregoing, the Committee
shall not accelerate the lapse of the restriction period of any Restricted Stock
granted hereunder or pursuant to the LTPP except in the event of death,
disability, termination without cause, retirement, change-in-control, or
otherwise in circumstances specifically enumerated elsewhere in this Plan or in
the LTPP.

 

6.4  Rights of Participant

 

Subject to the provisions of Section 6.2 or restrictions imposed pursuant to
Section 6.2, the Participant will have all rights of a stockholder with respect
to the Restricted Stock granted or sold to such Participant under the Plan,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.

 

6.5  Termination of Employment

 

Unless the Committee in its discretion determines otherwise, subject to
Section 6.3, upon a Participant’s termination of employment for any reason, all
of the Participant’s Restricted Stock remaining subject to restrictions imposed
pursuant to

 

9

--------------------------------------------------------------------------------


 

this Plan on the date of such termination of employment shall be repurchased by
the Company at the Purchase Price (if any).

 

VII.                            STOCK PAYMENTS

 

The Committee may approve Stock Payments of the Company’s Common Stock to any
Employee of the Company for all or any portion of the Employee’s compensation
(other than base salary). For purposes of making Stock Payments, the Common
Stock shall be valued by the Committee, provided that such Stock Payments shall
not exceed 990,000 shares of Common Stock in the aggregate.

 

VIII.  OTHER PROVISIONS

 

8.1  Adjustment Provisions

 

(a)                                  Subject to Section 8.1(b) below, (i) if the
outstanding shares of Common Stock of Fleetwood are increased, decreased or
exchanged for a different number or kind of shares or other securities of
Fleetwood, or if additional shares or new or different shares or other
securities of Fleetwood are distributed in respect of such shares of Common
Stock (or any stock or securities received with respect to such Common Stock),
through reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spin-off or other distribution with respect to
such shares of Common Stock (or any stock or securities received with respect to
such Common Stock), or (ii) if the value of the outstanding shares of Common
Stock of Fleetwood is reduced by reason of an extraordinary cash dividend, an
appropriate and proportionate adjustment may be made in (x) the maximum number
and kind of shares provided in Section 1.3, (y) the number and kind of shares or
other securities subject to then outstanding Incentive Awards, and (z) the price
for each share or other unit of any other securities subject to then outstanding
Incentive Awards.

 

(b)                                 In addition to the adjustments permitted by
Section 8.1(a) above, except as otherwise expressly provided in the statement
evidencing the grant of an Incentive Award, upon the occurrence of a Change in
Control of Fleetwood any outstanding Incentive Awards not theretofore
exercisable, payable or free from restrictions, as the case may be, shall
immediately become exercisable, payable or free from restrictions (other than
restrictions required by applicable law or any national securities exchange upon
which any securities of Fleetwood are then listed), as the case may be, in their
entirety and any shares of Common Stock acquired pursuant to an Incentive Award
which are not fully vested shall immediately become fully vested,
notwithstanding any of the other provisions of the Plan.

 

(c)                                  Upon the dissolution or liquidation of
Fleetwood or upon a reorganization, merger or consolidation of Fleetwood with
one or more corporations, as a result of which Fleetwood goes out of existence
or becomes a subsidiary of another corporation, or upon a sale of substantially
all of the property of Fleetwood to another corporation (in each of such cases a
“Termination Event”), this Plan shall terminate. Any Option theretofore granted
under the Plan and not exercised on or prior to the Termination Event shall
expire and terminate, unless provision be made in writing in connection with
such Termination Event for the assumption of the Option or the substitution for
such Option of a new option covering the stock of a successor employer
corporation, or a parent or subsidiary thereof or of the Company, with
appropriate adjustments as to number and kind of shares and prices, in which
event such Option shall continue in the manner and under the terms so provided.

 

(d)                                 Adjustments under this Section 8.1 will be
made by the Committee, whose determination as to what adjustments will be made
and the extent thereof will be final, binding and conclusive. No fractional
interests will be issued under the Plan resulting from any such adjustments.

 

8.2  Transferability of Incentive Awards

 

Incentive Awards, any interest therein, and the right to receive the proceeds
thereof shall not be transferable by a Participant, other than (a) by will or
the laws of descent and distribution or (b) subject to the final sentence of
this Section 8.2, upon dissolution of marriage pursuant to a qualified domestic
relations order or, in the discretion of the Committee and under circumstances
that would not adversely affect the interests of the Company, transfers for
estate

 

10

--------------------------------------------------------------------------------


 

planning purposes or pursuant to a nominal transfer that does not result in a
change in beneficial ownership. The transfer by a Participant to a trust created
by the Participant for the benefit of the Participant or the Participant’s
family which is revocable at any and all times during the Participant’s lifetime
by the Participant and as to which the Participant is the sole acting Trustee
during his or her lifetime, will ordinarily not be deemed to be a transfer for
purposes of the Plan. Under such rules and regulations as the Committee may
establish pursuant to the terms of the Plan, a beneficiary may be designated
with respect to an Incentive Award in the event of the death of a Participant.
If the estate of the Participant is the beneficiary with respect to an Incentive
Award, any rights with respect to such Incentive Award may be transferred to the
person or persons or entity (including a trust) entitled thereto under the will
of such Participant or pursuant to the laws of descent and distribution.
Notwithstanding the foregoing, Stock Options intended to be treated as Incentive
Stock Options (or other Awards subject to transfer restrictions under the IRC)
may not be assigned or transferred in violation of Section 422(b)(5) of the IRC
or the regulations thereunder, and nothing herein is intended to allow such
assignment or transfer.

 

8.3  Continuation of Employment

 

(a)                                  Nothing in the Plan or in any statement
evidencing the grant of an Incentive Award pursuant to the Plan shall be
construed to create or imply any contract of employment between any Participant
and the Company, to confer upon any Participant any right to continue in the
employ of the Company, or to confer upon the Company any right to require any
Participant’s continued employment. Except as expressly provided in the Plan or
in any statement evidencing the grant of an Incentive Award pursuant to the
Plan, the Company shall have the right to deal with each Participant in the same
manner as if the Plan and any such statement evidencing the grant of an
Incentive Award pursuant to the Plan did not exist, including, without
limitation, with respect to all matters related to the hiring, discharge,
compensation and conditions of the employment of the Participant. Unless
otherwise expressly set forth in a separate employment agreement between the
Company and such Participant, the Company or the Participant may terminate the
employment of any Participant with the Company at any time for any reason, with
or without cause.

 

(b)                                 Any question(s) as to whether and when there
has been a termination of a Participant’s employment, the reason (if any) for
such termination, and/or the consequences thereof under the terms of the Plan or
any statement evidencing the grant of an Incentive Award pursuant to the Plan
shall be determined by the Committee, and the Committee’s determination thereof
shall be final and binding.

 

8.4  Compliance with Government Regulations

 

No shares of Common Stock will be issued pursuant to an Incentive Award unless
and until all applicable requirements imposed by federal and state securities
and other laws, rules and regulations and by any regulatory agencies having
jurisdiction and by any stock exchanges upon which the Common Stock may be
listed have been fully met. As a condition precedent to the issuance of shares
of Common Stock pursuant to an Incentive Award, the Company may require the
Participant to take any reasonable action to comply with such requirements.

 

8.5  Additional Conditions

 

The award of any benefit under this Plan also may be subject to such other
provisions (whether or not applicable to the benefit award to any other
Participant) as the Committee determines appropriate including, without
limitation, provisions to assist the Participant in financing the purchase of
Common Stock through the exercise of Stock Options, provisions for the
forfeiture of or restrictions on resale or other disposition of shares of Common
Stock acquired under any form of benefit, provisions giving the Company the
right to repurchase shares of Common Stock acquired under any form of benefit in
the event the Participant elects to dispose of such shares, and provisions to
comply with federal and state securities laws. The Company may make such
provisions as it deems appropriate for the withholding by the Company pursuant
to federal or state income tax laws of such amounts as the Company determines it
is required to withhold in connection with any Incentive Award. The Company may
require a Participant to satisfy any relevant tax requirements before
authorizing any issuance of Common Stock to such Participant or payment of any
other benefit hereunder to such Participant. Any such settlement shall be made
in the form of cash, a certified or bank cashier’s check or such other form of
consideration as is satisfactory to the Board.

 

11

--------------------------------------------------------------------------------


 

8.6  Privileges of Stock Ownership

 

No Participant and no beneficiary or other person claiming under or through such
Participant will have any right, title or interest in or to any shares of Common
Stock allocated or reserved under the Plan or subject to any Incentive Award,
except as to such shares of Common Stock or Restricted Stock, if any, that have
been issued to such Participant in accordance with the terms and conditions of
the applicable Incentive Award.

 

8.7  Amendment and Termination of Plan: Amendment of Incentive Awards

 

(a)                                  The Board may alter, amend, suspend or
terminate the Plan at any time. No such action of the Board, unless taken with
the approval of the stockholders of the Company, may increase the maximum number
of shares that may be sold or issued under the Plan, alter the class of
Employees eligible to participate in the Plan, or make other material amendments
to the Plan.

 

(b)                                 The Committee may, with the consent of a
Participant, and subject to Section 1.4(b), make such modifications in the terms
and conditions of an Incentive Award as it deems advisable.

 

(c)                                  Except as otherwise provided in this Plan
or in the statement evidencing the grant of the Incentive Award, no amendment,
suspension or termination of the Plan will, without the consent of the
Participant, alter, terminate, impair or adversely affect any right or
obligation under any Incentive Award previously granted under the Plan.

 

8.8  Unfunded Status of Plan

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or payments in lieu of or with respect to Incentive Awards hereunder,
provided, however, that unless the Committee otherwise determines with the
consent of the affected Participant, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 

8.9  Other Compensation Plans

 

The adoption of the Plan shall not affect any other stock option, incentive or
other compensation plans in effect for the Company, nor shall the Plan preclude
the Company from establishing any other forms of incentive or other compensation
for Employees of the Company.

 

8.10  Plan Binding on Successors

 

The Plan and any agreement with respect to an Incentive Award shall be binding
upon the successors and assigns of the Company and upon each Participant and
such Participant’s heirs, executors, administrators, personal representatives,
permitted assignees, and successors in interest.

 

8.11  Singular, Plural; Gender

 

Whenever used herein, nouns in the singular shall include the plural, and the
masculine pronoun shall include the feminine gender, as the context may require.

 

8.12  Applicable Law

 

This Plan shall be governed by, interpreted under, and construed and enforced in
accordance with the internal laws of the State of California.

 

12

--------------------------------------------------------------------------------


 

IX.                                EFFECTIVE DATE AND DURATION OF PLAN

 

The Plan shall become effective on the later of (a) the date of its adoption by
the Board, (b) the date of its approval by the holders of a majority of the
outstanding shares of Common Stock. The Plan shall terminate at such time as the
Board, in its discretion, shall determine, but in any event no later than
September 11, 2011. No Incentive Award may be granted under the Plan after the
date of such termination, but such termination shall not affect any Incentive
Award theretofore granted.

 

13

--------------------------------------------------------------------------------